Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted 02/12/2021, 06/03/2021 and 11/02/2021 have been considered by the examiner.
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 recites “the electronic device of claim 12, wherein the type of one of: a person, an animal or a vehicle”. The statement does not make a complete sentence.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 9, 15, 16 & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Wang (US20120280900A1).US20120280900A1
Consider claim 1, Wang discloses a method performed at an electronic device, that includes an image sensor having a field of view, a radar module, one or more processors, and memory, the method comprising (see fig. 3 discloses camera (image sensor), radar sensor, controller and memory): capturing image data of a scene that is within the field of view of the image sensor (see para 59 discloses the camera 105 a is a digital camera capable of generating image data representing a scene received by the camera's sensor); receiving radar signals from one or more objects in the scene (see Wang, para 60 discloses the radar sensor 105 b emits, and detects, radio waves from all around the terminal 100); determining respective location and/or movement of the one or more objects based on the radar signals (Wang, para 13 discloses identifying a radial movement and/or radial distance of an object based on radar sensor);
and identifying a first object of the one or more objects based on a combination of the image data and the radar signals ( see Wang, para 13 discloses the gesture recognition system may be configured to identify, from the received image and radio sensing signals, both a translational (image information) and a radial movement and/or radial distance for an object with respect to the apparatus).
Consider claim 3, Wang discloses the method of claim 1, wherein identifying the first object comprises detecting an anomaly associated with the first object  (see Wang, para 39 discloses the sensors provide information which is processed to identify an object in respective sensing zones of the sensors, and the object's motion, to identify a gesture (anomaly)) 
Consider claim 4, The method of claim 3, wherein the scene is part of a home environment, the method further comprising: comparing the determined location and/or movement of the one or more objects with stored data of known objects found in the home environment (see Wang, para 65-69 discloses comparing movement signature to predetermined reference signature (stored information)); 
and wherein detecting the anomaly associated with the first object is in accordance with the comparing ((see Wang, para 65-69 discloses comparing movement signature to predetermined reference signature (stored information) to determine gestures (anomalies)).
Claim 9 is rejected using the same rationale that was used for the rejection of claim 1.
Consider claim 15, Wang discloses the electronic device of claim 9, wherein the instructions for identifying the first object comprises instructions for assigning an event category to the first object (see Wang, para 84 discloses that objects detected in different ones of the N sub-regions are assigned to different user interface functions).
Claim 16 is rejected using the same rationale that was used for the rejection of claim 1.
Claim 20 is rejected using the same rationale that was used for the rejection of claim 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20120280900A1) in view of Schwager (US10721384).
Consider claim 2, Wang fail to specifically disclose the method of claim 1, wherein identifying a first object of the one or more objects based on a combination of the image data and the radar signals comprises: employing the radar signals to enhance image processing of the electronic device in low light conditions; and/or employing the radar signals to enhance image processing of the electronic device when the first object is obstructed from the field of view of the image sensor.  
However, Schwager (US10721384) discloses the method of claim 1, wherein identifying a first object of the one or more objects based on a combination of the image data and the radar signals comprises: employing the radar signals to enhance image processing of the electronic device in low light conditions; and/or employing the radar signals to enhance image processing of the electronic device when the first object is obstructed from the field of view of the image (see col 12, lines 26-29 discloses compensating insufficient luminance at the image sensor due to short shutter timing and small aperture setting require that the flashlight intensity be adjusted according to the information derived by the radar system. See also fig. 3).
It would have been obvious at the time of the effective filing date of the application to modify Wang to incorporate the teachings of Schwager to include the above limitation. The motivation would have been to provide quality images.
Consider claim 5, Wang fails to disclose the method of claim 3, further comprising: in accordance with detecting the anomaly, directing focus of the image sensor to a first portion of the scene based on a first determined location and/or movement of the first object; and capturing via the image sensor an image of the first portion of the scene.  
However, Schwager discloses the method of claim 3, further comprising: in accordance with detecting the anomaly, directing focus of the image sensor to a first portion of the scene based on a first determined location and/or movement of the first object; and capturing via the image sensor an image of the first portion of the scene (see Schwager, col 6, lines 47-50 disclose controlling the camera optics to focus on selected (determined) distance and recording the picture of the optical field of view).
It would have been obvious at the time of the effective filing date of the application to modify Wang to incorporate the teachings of Schwager to include the above limitation. The motivation would have been to provide quality images.
Claim 19 is rejected using the same rationale that was used for the rejection of claim 2
Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20120280900A1) in view of Mark (US20150277569).
Consider claim 6, Wang fails to disclose the method of claim 3, further comprising: generating a notification in response to detecting the anomaly associated with the first object.  
However, Mark discloses generating a notification in response to detecting the anomaly associated with the first object (see Mark, fig. 6 discloses a notification module where notifications are generated after gesture (anomaly) is detected).
It would have been obvious at the time of the effective filing date of the application to modify Wang to incorporate the teachings of Mark to include the above limitation. The motivation would have been to efficiently provide appropriate actions if needed to correct any abnormal events.
Consider claim 7, Wang fails to disclose the method of claim 6, wherein generating a notification comprises sending an alert to a personal device of an occupant of the home environment.
However, Mark discloses the method of claim 6, wherein generating a notification comprises sending an alert to a personal device of an occupant of the home environment (see Mark, para 20 discloses that If a gesture enabled application is running on the mobile device, block 46 may notify the application of the gesture, wherein one or more software subroutines may be performed at block 48 based on the gesture).
It would have been obvious at the time of the effective filing date of the application to modify Wang to incorporate the teachings of Mark to include the above limitation. The motivation .
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20120280900A1) in view of Ricci (US2014/0309789A1).
Consider claim 8, Wang fails to disclose the method of claim 3, wherein detecting an anomaly associated with a first object includes determining that the first object has one or more of: an unexpected velocity, an unexpected acceleration, and an unexpected location.
However, Ricci discloses the method of claim 3, wherein detecting an anomaly associated with a first object includes determining that the first object has one or more of: an unexpected velocity, an unexpected acceleration, and an unexpected location (see Ricci,  para 517 discloses the occupant monitoring module can determine that an occupant is experiencing health crisis based on lack of motion in an unexpected location).
It would have been obvious at the time of the effective filing date of the application to modify Wang to incorporate the teachings of Ricci to include the above limitation. The motivation would have been to efficiently provide appropriate actions if needed to correct any abnormal events.
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US20120280900A1 in view of Johnson (US20090067670A1).
Consider claim 10, Wang fails to disclose the electronic device of claim 9, the one or more programs further comprising instructions for: time-synchronizing the radio signals and the image data.  
(see Johnson, fig. 5 discloses timing synchronization between the radar sensor and camera).
It would have been obvious at the time of the effective filing date of the application to modify Wang to incorporate the teachings of Johnson to include the above limitation. The motivation would have been to increase the efficiency of detection of the objects.
Claims 11, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20120280900A1) in view of Poupyrev (WO2016053645A1).
Consider claim 11, Wang fails to disclose the electronic device of claim 9, the one or more programs further comprising instructions for: determining occupancy of at least a portion of the home environment based at least in part on the radar data.
However, Poupyrev discloses the electronic device of claim 9, the one or more programs further comprising instructions for: determining occupancy of at least a portion of the home environment based at least in part on the radar data (see Poupyrev, para 33 discloses field manager 206 may track, with a radar transmission, a person or animal's movement in the room).
It would have been obvious at the time of the effective filing date of the application to modify Wang to incorporate the teachings of Mark to include the above limitation. The motivation would have been to efficiently provide appropriate actions if needed to correct any abnormal events.
Consider claim 13, Wang fails to disclose the electronic device of claim 9, wherein the instructions for identifying the first object comprises instructions for identifying a type of the object.
However, Poupyrev discloses the electronic device of claim 9, wherein the instructions for identifying the first object comprises instructions for identifying a type of the object (see Poupyrev, para 33 discloses field manager 206 may track, with a radar transmission, a person or animal's movement in the room).
It would have been obvious at the time of the effective filing date of the application to modify Wang to incorporate the teachings of Poupyrev to include the above limitation. The motivation would have been to efficiently provide appropriate actions if needed to correct any abnormal events.
Consider claim 14, Wang fails to disclose the electronic device of claim 12, wherein the type of one of: a person, an animal or a vehicle.
However, Poupyrev discloses the electronic device of claim 12, wherein the type of one of: a person, an animal or a vehicle (see Poupyrev, para 33 discloses field manager 206 may track, with a radar transmission, a person or animal's movement in the room).
It would have been obvious at the time of the effective filing date of the application to modify Wang to incorporate the teachings of Poupyrev to include the above limitation. The motivation would have been to efficiently provide appropriate actions if needed to correct any abnormal events.
Consider claim 17, Wang fails to disclose the non-transitory computer readable storage medium of claim 16, wherein the radar signals comprise biometric characteristics, the one or 
However, Poupyrev discloses the non-transitory computer readable storage medium of claim 16, wherein the radar signals comprise biometric characteristics, the one or more programs further comprising instructions for: recognizing individuals in the scene based on the biometric characteristics encoded in the radar data (see Poupyrev, para 40 & 41 disclose a radar field usable to recognize gestures can be provided for gestures that do not have direct line-of-sight from a radar system. A reflection of a gesture interaction made within the radar field within the room is received. This reflection enables capture of data about the gesture interaction that can then be used to determine the gesture being made).
It would have been obvious at the time of the effective filing date of the application to modify Wang to incorporate the teachings of Mark to include the above limitation. The motivation would have been to efficiently provide appropriate actions if needed to correct any abnormal events.
Consider claim 18, Wang fails to disclose the non-transitory computer readable storage medium of claim 16, wherein the radar module that is configured to operate with a constrained detection range, less than the full detection range of the radar module, the constrained detection range corresponding to a perimeter of the home environment.
However, Poupyrev discloses the non-transitory computer readable storage medium of claim 16, wherein the radar module that is configured to operate with a constrained detection range, less than the full detection range of the radar module, the constrained detection range corresponding to a perimeter of the home environment (see Poupyrev, para 35  discloses the field manager 206 may determine non-line-of-sight volumes based on obstructions. Thus, on providing a direct radar field to receive reflections from objects in the room, field manager 206 assumes that regions behind obstructions are likely to be volumes in which a potential gesture may be made, and in any case, these are very likely to part of the room and do not have line-of-sight).
It would have been obvious at the time of the effective filing date of the application to modify Wang to incorporate the teachings of Poupyrev to include the above limitation. The motivation would have been to provide efficient system of detecting objects that are out of the view of camera.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20120280900A1) in view of Kurt (US20100254692A1).
Consider claim 12, Wang fails to discloses the electronic device of claim 9, wherein the camera device includes a plurality of LEDs; and the instructions for capturing the image data includes instructions for illuminating the scene using the plurality of LEDs.
However, Kurt discloses the electronic device of claim 9, wherein the camera device includes a plurality of LEDs; and the instructions for capturing the image data includes instructions for illuminating the scene using the plurality of LED (see Kurt, fig. 2 discloses camera with plurality of LEDs to illuminate the scene where images are captured).
It would have been obvious at the time of the effective filing date of the application to modify Wang to incorporate the teachings of Kurt to include the above limitation. The motivation would be to produce quality and complete images. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648